     Case 2:19-cv-02424-MCE-CKD Document 27 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                 No. 2:19-cv-2424 MCE CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    MARK DAVIS, et al.,
15                       Defendants.
16

17            On May 26, 2020, the court stayed this action and referred it to the court’s post-screening

18   ADR project. Defendants Davis and Abdur-Rahman have filed a motion asking to opt out of the

19   ADR project and that this matter proceed. Good cause appearing, IT IS HERBY ORDERED

20   that:

21           1. Defendants’ motion to opt out of the court’s post screening ADR project (ECF No. 26)

22   is granted.

23           2. The stay imposed in this action on May 26, 2020 is lifted.

24           3. Defendants shall file their response to plaintiff’s complaint within 30 days. Defendants

25   are informed that if their response includes a motion to revoke plaintiff’s in forma pauperis status,

26   the motion should include good faith argument, to the extent one can be made, that plaintiff has

27   not adequately alleged that at the time of the filing of his complaint he was in “imminent danger

28   /////
                                                        1
     Case 2:19-cv-02424-MCE-CKD Document 27 Filed 06/17/20 Page 2 of 2

 1   of serious physical injury.” Any such argument should focus on the last paragraph of plaintiff’s

 2   complaint.

 3   Dated: June 16, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     hick2424.oo
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
